—In an action to recover damages for personal injuries, David B. Jacobs, the suspended outgoing attorney for the plaintiffs, appeals from an order of the Supreme Court, Kings County (Huttner, J.), dated April 25, 2001, which granted the motion of Theodore W. Robinson to confirm a report of the same court (Cannizzaro, J.H.O.), dated October 10, 2000, which, after a hearing, recommended that his counsel fees be fixed in the sum of $4,000 inclusive of disbursements, and denied his cross motion to set aside the report.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contentions, the trial court had the authority to refer the matter of counsel fees to a Judicial Hearing Officer to hear and report (see CPLR 4212), particularly after the appellant had repeatedly complained, without foundation, about the purported bias of the trial court. Moreover, it is clear from a review of the hearing record that the appellant consented to the referral, and fully participated in the hearing without objection (see John Eric Jacoby, M.D., P.C. v Loper Assoc., 249 AD2d 277; Chalu v Tov-Le Realty Corp., 220 AD2d 552).
The Judicial Hearing Officer properly limited the scope of the hearing to the issue and guidelines delineated by this Court in a prior appeal in this case (see Rosenzweig v Gomez, 250 AD2d 664). Moreover, the award is supported by the evidence in the record. Santucci, J.P., McGinity, Luciano and Adams, JJ., concur.